196 F.2d 241
John A. MARZALL, Commissioner of Patents, Appellant,v.Margaret J. COOK, Appellee.
No. 11001.
United States Court of Appeals District of Columbia Circuit.
Argued November 27, 1951.
Decided April 24, 1952.

Appeal from the United States District Court for the District of Columbia.
H. S. Miller, United States Patent Office, Washington, D. C., with whom E. L. Reynolds, Solicitor, United States Patent Office, Washington, D. C., was on the brief, for appellant.
A. Yates Dowell, Washington, D. C., for appellee. Vincent M. Creedon, Washington, D. C., also entered an appearance for appellee.
Before PRETTYMAN, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a case in which the District Court, in a suit under R.S. 4915, 35 U.S. C.A. § 63, granted registration of a trademark to plaintiff-appellee, after denial by the Patent Office. We find no reversible error.


2
Affirmed.


3
FAHY, Circuit Judge, dissenting, thinks the registration was properly denied by the Patent Office. His view is that while the marks in general appearance are dissimilar, the use by the plaintiff below of "JOCO'S" as a part of its mark brings it so similar in sound to "JACCO", part of a mark in prior use, as to be likely to cause confusion or mistake among purchasers within the meaning of 60 Stat. 428 (1946), 15 U.S.C.A. § 1052(d).